Citation Nr: 1043825	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits for the benefit of the appellant's minor 
child.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to July 
1981.  The appellant is the former spouse of the Veteran and is 
seeking benefits for their minor child.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied apportionment of the Veteran's VA 
compensation benefits on behalf of the appellant for the minor 
child.

In September 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO; a 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently receiving service-connected compensation 
benefits.  The appellant contends that there should be an 
apportionment of these benefits on her behalf because the Veteran 
has still been receiving compensation for her as a dependent even 
though they have been legally separated since December 2006, and 
divorced since September 2009.  She has custody of their minor 
child.

The Board notes that a claim for an apportionment is a "contested 
claim" and is subject to special procedural regulations as set 
forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 
C.F.R. §§ 20.500-20.504 (2009).  Under applicable criteria, all 
interested parties will be specifically notified of the action 
taken by the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights. 38 C.F.R. § 
19.100.

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished with a 
copy of the statement of the case.  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested claim, 
the content of the substantive appeal will be furnished to the 
other contesting parties to the extent that it contains 
information that could directly affect the payment or potential 
payment of the benefit that is the subject of the contested 
claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any 
party to a simultaneously contested claim, the other contesting 
claimants and their representatives, if any, will be notified and 
afforded an opportunity to be present. The appellant will be 
allowed to present opening testimony and argument. Thereafter, 
any other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal.  
Cross-examination is not permitted.  38 C.F.R. § 20.713. 

In this appeal, VA has not fulfilled all of its obligations under 
the procedures relating to contested claims.  See VA Adjudication 
Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  The RO did 
provide notice of the apportionment request to the Veteran, along 
with notice pertaining to VA's duties to notify and assist to 
both the Veteran and the appellant.  Also, the RO provided both 
the Veteran and the appellant with a copy of the statement of the 
case (SOC).  However, there's no indication in the claims file 
that the Veteran was provided notice of the appellant's September 
2010 Board hearing, to include his right to present testimony and 
argument.  Thus, remand is required to afford the Veteran an 
opportunity to respond to the appellant's September 2010 hearing 
testimony.   



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the claims file 
and ensure that all contested claims 
procedures have been followed. In particular, 
the RO/AMC should provide the Veteran with a 
copy of the appellant's June 2009 substantive 
appeal and a copy of the September 2010 
hearing transcript.   The RO/AMC should allow 
the Veteran an opportunity to respond and/or 
request his own hearing.

2.  The RO/AMC should contact the appellant 
and ask her to provide a copy of the divorce 
decree.  Additionally, the RO/AMC should 
determine whether the Veteran continues to 
receive any monthly VA compensation as a 
result of the appellant or the minor child 
being considered a dependent and should note 
the amount of monthly compensation, if any, 
received for this purpose.  If monthly 
compensation on the basis of the appellant 
and/or child being the Veteran's dependent 
has ceased, the RO should note the date that 
such payments ended.

3.  Additionally, the RO/AMC should ensure 
that the Veteran and the appellant provide 
updated information concerning their monthly 
income, monthly expenses and net worth.   

4. When the development requested above has 
been completed, the case will be 
readjudicated on the basis of the additional 
evidence.  The appellant and the Veteran will 
then be furnished a supplemental SOC and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant and the Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


